The defendant’s petition for certification for appeal from the Appellate Court, 83 Conn. App. 28 (AC 24225), is granted, limited to the following issue:
“Did the Appellate Court properly determine that the admission by the trial court of a codefendant’s statement pursuant to State v. Whelan, 200 Conn. 743, 513 A.2d 86, cert. denied, 479 U.S. 994, 107 S. Ct. 597, 93 L. Ed. 2d 598 (1986), did not violate Whelan's requirement of personal knowledge, satisfied the adoptive admission and dual inculpatory statement rules, and did not abridge the defendant’s state and federal rights to confrontation?”